Title: To George Washington from Benjamin Tallmadge, 7 November 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Bedford Novr 7th 1780
                        
                        Enclosed are two Letters on private intelligence. I expect in a day or two to have a more perfect account of
                            the situation of the Enemy, & their late Embarkation. I have had no certain Accounts from New York, via Kingsbridge, since my Return from Head Quarters. I have however recd a second hand report, that the Troops said to have lately embarked at N.Y. have actually sailed,
                            & that it consisted nearly of the Corps mentioned in Col. Jameson’s Letter to Your Excellency. There are Reports
                            from the same authority, that another Detachment of Recruits, supposed to be about 2000 men, with some of the Cork fleet,
                            have arrived within a few Days, at N.York—this is but Report—C—’s next Letter will be more particular.
                        With Respect to the information contained in Lt Brewster’s letter, I would observe, that the Place at which
                            the hay is said to be collected is about nine miles from the Sound, & southeast from Setauket, alias Brookhaven—the Detachment of Refugees, mentioned in C—’s letter, to be posted at Mr
                            Smith’s house, is about 8 miles beyond Corum, where the hay lies, & the same Course further on—They are about 40
                            in number. If your Excellency wishes to have the hay destroyed, or the Corps taken, I don’t doubt of its practicability,
                            & with abut 40 or 50 of our dismounted Dragoons, I would undertake it. I have the Honor to be, with Great Regard,
                            your Excellency’s most Obedt. Servt
                        
                            Benja. Tallmadge

                        
                     Enclosure
                                                
                            
                                Sir
                                 5 November 1780
                            
                            Unfortunately at this time I cannot favour you with any News from New York that is
                                certain or Meterial—Contrary to my expectations Austin Roe was preventd from visiting
                                    New York by an unforeseen accident. Disappointing you ever give me pain but is Some releafe When Consious have done all that I Could—We have a report from New York that their long expectd
                                Cork Fleet (Which is their Sole dependence) is Taken. I do assure you I think thers Some truth in it—The Garrison at
                                Loyds Neck Consists of Coll. Ludloes Regmt a Smaller Number of the Jersey Volunteirs and Some of Wentworth Volunteers
                                the Whole doth not amount to more than 200 Men, The Works remain the Same as When Sent you the draught. This have
                                taken panes to obtain from the best authority and as Such I think you may depend on—and think you may attack them to
                                advantage Thers about 150 Refugees built a block House on Jesse Arthurs farme, and are Said to be Strongly Posted, and
                                much on their Guard I think theirs better prospects to attack L. Neck. Thers about 40 Refugees at William Smith farme
                                at South They have formed a Stockiade almost round his House. They can be taken at any time The Woods are so near that
                                you may cover yourselves and Watch them a Whole day undiscoverd—I am Sorry to observe That your
                                Commissiond Whale boats make more a Point to Serve themselves than our Country
                                or to hurt the Enemy, Their Cruzes are Chiefly to this Island Well freighted with articles that are
                                much Wanted here for which they Barter for Goods and returne and their voige voyage is up Capt.
                                    Barlow Capt. Walker an Englishman from N. Haven Capt. Thompson a Shoe Maker
                                from East Haven. Was here Last Week With Shoes Cheape Leather Buike Candles Tallow and many other
                                    articles, At the East end of this Island are handed over drovs of Sheep, Chease
                                 and all kinds of Produce for Which they receive Goods and Some Cash Robert Latham at Sag
                                Harbour Should be anihilated for being a factor, and the support and Storekeeper for Such an infernal
                                Trade as well as Some others I have certain assurance of obtaning Some Intelligence from New York
                                this Week There fore have directd Caleb Brewster to Come again on the 10
                                Instant When hope to heare from you I till then remain your 
                            
                            
                                Saml Culper
                            
                            

                        
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Fairfield Novr 6th 1780
                            
                            I proceeded from this place on the 3d & Returned this Afternoon, the time Appointed to go over
                                again is on the 10th Instant.
                            There is three Hundred Tons of Hay at Coram Collected from South Hold: Southhampton &
                                East:Hampton, & Staked at Coram, which is Expected soon to be Carried away by the Enemy, at New York. Should
                                be Glad if you would Inform me as Quick is possible—whether you would have me go & Destroy it or not—I Can do
                                it without Interfering with my other Business—Tis Reported in New York that the Cork Fleet is taken, &
                                Generally believed there Am sir in Haste  Every Red Mark &
                                Frendship Your Most Obedient Humble Servant
                            
                                Caleb Brewster
                            
                        
                        
                    